Citation Nr: 9920041	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, to include the question of the propriety of the 
reduction of the veteran's evaluation from 40 to 10 percent.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and a neighbor




ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from November 1944 to July 1946.

In connection with the veteran's claim for an increased 
evaluation for his service-connected bilateral hearing loss, 
in October 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, proposed to reduce 
the rating from 40 to 10 percent.  After receiving 
notification of such decision, the veteran testified at a 
hearing before an RO hearing officer in January 1998, 
contesting the proposed reduction.  He also submitted medical 
evidence and underwent VA audiological and ear, nose & throat 
(ENT) examinations.  The RO considered this evidence, along 
with the other evidence of record, and determined in May 1998 
that a reduction would be appropriate, effective on August 1, 
1998.  The veteran appealed the RO's decision to the Board of 
Veterans' Appeals (Board).

The veteran indicated in his October 1998 Substantive Appeal 
(on VA Form 9, Appeal to the Board) that he is no longer 
claiming entitlement to service connection for dizziness 
secondary to his bilateral hearing loss.  Therefore, this 
issue will not be addressed in connection with the current 
claim on appeal.  


REMAND

The veteran alleges that his hearing has not improved, but 
rather, has grown worse since rated at the 40 percent level.  
On May 11, 1999, during the pendency of his appeal, VA 
announced amendments to the criteria of the Rating Schedule 
that govern the evaluation of diseases of the ear and other 
sense organs, to include disability from hearing loss.  See 
64 Fed. Reg. 25202-25210 (1999) (to be codified at 38 C.F.R. 
§§ 4.85-4.87).  The amended criteria became effective on June 
10, 1999.  Under the new criteria, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  
64 Fed. Reg. 25202-25210 (to be codified at 38 C.F.R. 
§ 4.86).  Because the record reflects that, at several 
frequencies, the veteran's pure tone thresholds are at least 
55 decibels or more, this change might have an impact on the 
evaluation of his hearing loss.

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO has not, to date, considered the 
veteran's claim under both the former and revised applicable 
schedular criteria.  Such action is necessary, in the first 
instance, to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Furthermore, if the 
claim is again denied, the RO must provide notice to the 
veteran of the revised applicable schedular criteria, and 
afford him an opportunity to respond with argument/evidence.

Also, since the most recent VA evaluation of the veteran's 
hearing acuity was accomplished in February 1998, it may be 
helpful in determining the present severity of his hearing 
disability for him to undergo another evaluation.  See Goss 
v. Brown, 9 Vet. App. 109, 114 (1996).

Accordingly, the Board hereby REMANDS this case to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a VA audiometric evaluation to 
determine the current severity of his 
bilateral hearing loss.  It is imperative 
that the examiner reviews the evidence in 
the claims folder, including a complete 
copy of this REMAND.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints.  All pertinent 
clinical findings and tests should be 
performed, to include speech 
discrimination results, if appropriate.  
The examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.

2.  The RO should review the report of 
the evaluation to ensure that it is in 
compliance with this REMAND.  If 
deficient in any manner, appropriate 
corrective action should be undertaken.

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
adjudicate the issue of entitlement to an 
increased evaluation for bilateral 
hearing loss, to include consideration of 
whether it was appropriate to reduce the 
rating for the veteran's bilateral 
hearing loss from 40 to 10 percent.  The 
RO's decision must be based on 
consideration of all pertinent evidence 
of record, and all applicable laws, 
regulations, and case law.  The RO must 
specifically consider the criteria in 
effect prior to June 10, 1999, as well as 
the new criteria for rating diseases of 
the ear and other sense organs that 
became effective on that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO must provide 
adequate reasons and bases for its 
determinations and address all issues and 
concerns that were noted in the REMAND.

4.  If any benefit sought by the veteran 
continues to be denied, he must be 
furnished a Supplemental Statement of the 
Case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 












remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


